DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 16 recite the limitation “an ADV” in the “identifying” clause. The limitation renders the claims indefinite because it is not clear whether this ADV corresponds to the earlier recited ADV (see preamble) or a new/different ADV. For the purpose of further examination, the limitation has been interpreted as “the ADV.”
Claims 1, 11, and 16 further recite the limitation “the point clouds” in the “extracting” clause. The limitation renders the claims indefinite because it is not clear whether these point clouds correspond to the some or all of the one or more point clouds recited earlier in the 
Claims 1, 11, and 16 further recite the limitation “the road markings” in the “partitioning” clause. The limitation renders the claims indefinite because it is not clear whether these markings correspond to some or all of the one or more road markings recited earlier in the “extracting” clause. For the purpose of further examination, the limitation has been interpreted as “the one or more road markings.”
Claims 1, 11, and 16 further recite the limitation “a point cloud map” in the “generating” clause. The limitation renders the claims indefinite because it is not clear whether this map corresponds to the earlier recited map (see preamble) or a new/different map. For the purpose of further examination, the limitation has been interpreted as “the point cloud map.”
Claims 2-10, 12-15, and 17-20 depend from claims 1, 11, and 16, respectively, and therefore inherit all of the deficiencies of claims 1, 11, and 16 discussed above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, 11-12, 14, 16-17, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wolcott et al. (US 2020/0018606 A1), hereinafter referred to as Wolcott.
Regarding claims 1, 11, and 16, Wolcott teaches a computer-implemented method, non-transitory machine-readable medium, and a data processing system to partition a point cloud map for an autonomous driving vehicle (ADV), the method, non-transitory machine-readable medium (Wolcott Abstract: “System, methods, and other embodiments described Wolcott ¶0005: “the vehicle (also referred to as a mapping vehicle herein) is a vehicle that is equipped with sensors in order to support advanced driving assistance systems (ADAS), autonomous driving systems, and/or other onboard systems that use environmental sensors to perceive aspects of the surrounding environment”), and system comprising: 
a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations (Wolcott ¶0010: “a non-transitory computer-readable medium for improving mapping of a surrounding environment using a mapping vehicle and including instructions that when executed by one or more processors cause the one or more processors to perform one or more functions”);
a processor (Wolcott Figs. 1-2 & ¶0010); and 
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations (Wolcott Figs. 1-2 & ¶0010), the operations including: 
identifying a road to be navigated by an ADV, the road being captured by one or more point clouds from one or more LIDAR sensors (Wolcott ¶0036: “the tracking module 220 applies object recognition techniques to fused sensor data that is a combination of sensor data from two or more sensors (e.g., camera image combined with LiDAR data)”; Wolcott ¶0048: “the tracking module 220 controls the LIDAR sensor 124 to produce the sensor data 250 as a 3D point cloud representing the surrounding environment”); 
extracting road marking information of the identified road from the point clouds, the road marking information describing one or more road markings of the identified road (Wolcott ¶0052: “The tracking module 220 analyzes the sensor data 250 using, for example, object recognition techniques for images/point clouds/etc. to extract lane markings, curbs, and other static features from the sensor 250 that are then mapped into the surrounding environment relative of the vehicle 100”); 
Wolcott ¶0052 discussed above; Wolcott Fig. 5 & ¶0066: “the mapping system 170 infers navigable portions of the surrounding environment such as the three lanes of the road 510, a presence of the sidewalk 520, widths of the three lanes, a width of the sidewalk 520, and so on”); and 
generating a point cloud map based on the road partitions, wherein the point cloud map is utilized to perceive a driving environment surrounding the ADV (Wolcott ¶0052: “The tracking module 220 analyzes the sensor data 250 using, for example, object recognition techniques for images/point clouds/etc. to extract lane markings, curbs, and other static features from the sensor 250 that are then mapped into the surrounding environment relative of the vehicle 100 … the tracking module 220 can improve identification of dynamic objects through background subtraction and other techniques while also subsequently correlating the static elements with the aggregated paths to improve identification of pathways (e.g., lanes, sidewalks, etc.) through the environment”; Wolcott Fig. 3: 360 & ¶0060: “the inference module 230 generates the map 260. In one embodiment, the inference module 230 forms the map 260 from the features defined from the aggregated paths. That is, for example, the inference module 230 uses the aggregated paths to determine general contours and geometries of roads, lanes, sidewalks, and so on. The inference module 230 can then apply a mapping routine to the identified geometries and associated lane-level configuration information to generate the map 260 as a separate electronic data structure that, for example, formalizes the previously discussed determinations into a fine-grained representation of a road network and associated surrounding features. In one embodiment, the inference module 230 generates the map 260 as a road network diagram that includes road geometries, road relationships and intersections, along with mappings of the lane configurations, sidewalk configurations, and so on”). 

claim 2, Wolcott teaches the method of claim 1, wherein the point cloud map comprises a static point cloud map, wherein the static point cloud map is generated by removing one or more dynamic objects in the point cloud map, wherein the dynamic objects are removed by gathering two or more point cloud observations at different points in time for a same location and detecting a difference between the two or more point cloud observations (Wolcott ¶0038: “the tracking module 220 determines additional characteristics of the dynamic objects at successive time steps”; Wolcott ¶0052: “at 330, the tracking module 220 identifies static elements in the surrounding environment from the sensor data 250. The tracking module 220 analyzes the sensor data 250 using, for example, object recognition techniques for images/point clouds/etc. to extract lane markings, curbs, and other static features from the sensor 250 that are then mapped into the surrounding environment relative of the vehicle 100. In this way, the tracking module 220 can improve identification of dynamic objects through background subtraction and other techniques while also subsequently correlating the static elements with the aggregated paths to improve identification of pathways (e.g., lanes, sidewalks, etc.) through the environment”; Wolcott ¶0072: “A ‘static obstacle’ is a physical object whose position does not change or substantially change over a period of time and/or whose size does not change or substantially change over a period of time”). 

Regarding claims 3, 12, and 17, Wolcott teaches the method, non-transitory machine-readable medium, and system of claims 1, 11, and 16, wherein identifying the road comprises: applying an elevation threshold to the point clouds to extract a plurality of likely ground points; applying a fitting algorithm to fit one or more planar objects to the likely ground points as an road object; and selecting a planar object with the largest surface area having a normal direction approximating a direction of a vertical axis of the LIDAR sensors as the road object (Wolcott ¶0006: “the mapping system uses the sensors to track the dynamic objects when moving within the roadway and/or proximate to the roadway on sidewalks, within alleys, on elevated platforms, Wolcott ¶0037: “the tracking module 220 may implement the policy in a manner that the tracking module 220 only objects on a ground plane associated with the mapping vehicle 100 in order to avoid tracking birds, pedestrians walking up stairs into buildings and other objects that may not exhibit the characteristics of the dynamic objects from which features of the road/surrounding environment can be inferred” – also shown in Wolcott Fig. 5, the largest surface area belongs to the points belonging to the ground plane; Wolcott ¶0041: “the inference module 230 analyzes the paths of nearby vehicles that exhibit changes in direction to infer turn lanes, that exhibit perpendicular directions to infer lanes through intersections, and other such motions that correlate with different road features”; Wolcott ¶0065: “As an additional observation, the vehicle 460 and associated path illustrate how the mapping system 170 can infer lane configurations from paths of vehicles moving in directions perpendicular to a direction of travel for the vehicle 100”; Wolcott ¶0071: “The terrain map(s) 117 can include elevation data in the one or more geographic areas”).

Regarding claim 4, Wolcott teaches the method of claim 3, further comprising identifying point clouds corresponding to the road object as road surface points (Wolcott ¶0033: “information regarding poses, sizes, relative shapes of objects, textures of surfaces, and so on”; Wolcott ¶0071: “The terrain map(s) 117 can include information about the ground, terrain, roads, surfaces, and/or other features of one or more geographic areas. The terrain map(s) 117 can include elevation data in the one or more geographic areas. The map data 116 can be high quality and/or highly detailed. The terrain map(s) 117 can define one or more ground surfaces, which can include paved roads, unpaved roads, land, and other things that define a ground surface”). 

Regarding claim 6, Wolcott teaches the method of claim 3, wherein the road markings include markings for at least a pedestrian crossing and wherein the road is partitioned based on Wolcott ¶0022: “the mapping system limits the dynamic objects that are tracked according to object classes. That is, the mapping system tracks, for example, dynamic objects that are likely to follow a logical path through the environment that is likely to correspond to features of interest such as sidewalks, crosswalks, lanes within the road, and so on”; Wolcott ¶0041: “the inference module 230 determines the presence of crosswalks within a road from the paths of pedestrians traversing a road or a path of a vehicle”). 

Regarding claims 7, 14, and 19, Wolcott teaches the method, non-transitory machine-readable medium, and system of claims 1, 11, and 16, further comprising: 
extracting curbs features from the point clouds representing road curbs; identifying curb boundaries for the road based on the curbs features; labeling points of the point clouds corresponding to the curb boundaries; and partitioning the road into the one or more road partitions based on the road markings and the labeled road curbs points (Wolcott ¶0040: “the inference module 230 uses the interpolated paths of dynamic objects (e.g., nearby vehicles) to inform lane boundary extraction and elements within the environment that form the boundaries (e.g., markers, curbs, etc.)”; Wolcott ¶0041: “the inference module 230 uses the presence of curbs, buildings, and crosswalk markers in combination with the interpolated paths to facilitate identifying associated sidewalks and other path”; Wolcott ¶0052: “The tracking module 220 analyzes the sensor data 250 using, for example, object recognition techniques for images/point clouds/etc. to extract lane markings, curbs, and other static features from the sensor 250 that are then mapped into the surrounding environment relative of the vehicle 100”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolcott et al. (US 2020/0018606 A1), in view of Yao et al. (“Automatic Extraction of Road Markings from Mobile Laser-Point Cloud Using Intensity Data,” The International Archives of the Photogrammetry, Remote Sensing and Spatial Information Sciences, Volume XLII-3, 2018), hereinafter referred to as Wolcott and Yao, respectively.
Regarding claims 5, 13, and 18, Wolcott teaches the method, non-transitory machine-readable medium, and system of claims 3, 12, and 17, but does not appear to explicitly teach applying a filter to remove noise for road surface points; determining a directional gradient for road surface point clouds; and applying a k-means clustering algorithm to the road surface point clouds based on a threshold for the directional gradient to divide the road surface point clouds into road markings points and other road surface points.
Pertaining to the same field of endeavor, Yao teaches:
applying a filter to remove noise for road surface points (Yao pg. 2116 left column: “We filter out the noise through removing the plaques, the number of the connected pixel of 8 neighborhoods of which is less than Nnoise”); 
Yao Fig. 1: The intensity gradient is used in Step 2 to extract markings and template matching is used to classify the directions in Step 3; Yao Fig. 5: “Small range adjustment of matching centre and direction”); and 
applying a k-means clustering algorithm to the road surface point clouds based on a threshold for the directional gradient to divide the road surface point clouds into road markings points and other road surface points (Yao pg. 2114 right column: “The main content of this paper include using boundary identification algorithm based on scan lines to extract road surface, using a local adaptive threshold segmentation algorithm based on integral image to extract the markings from uncalibrated intensity image. In addition, the extracted discrete marking points were clustered into individual marking and a series procedures such as template matching, feature attribute filtering were used to identify common linear marking, arrow marking and guideline marking”; Yao Fig. 3, pg. 2116 left column & eqns (13)-(14): “The Euclidean distance clustering is applied to marking point cloud with the radius of r”).
Wolcott and Yao are considered to be analogous art because they are directed to image processing for autonomous vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for mapping through interferences of observed objects (as taught by Wolcott) to remove filter, determine directional gradients, and cluster the point cloud features (as taught by Yao) because the combination produces improved classification of road objects (Yao Abstract).

Claim(s) 8, 9, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolcott et al. (US 2020/0018606 A1), in view of Guan et al. (“Using Mobile LiDAR Data for Rapidly Updating Road Markings,” IEEE Transactions on Intelligent Transportation Systems, Vol. 16, No. 5, October 2015), hereinafter referred to as Wolcott and Guan, respectively.
claims 8, 15, and 20, Wolcott teaches the method, non-transitory machine-readable medium, and system of claims 7, 14, and 19, wherein the curb features from the point cloud data are extracted (Wolcott ¶0052) and further teaches determining directional differences (Wolcott ¶0041: “the inference module 230 analyzes the paths of nearby vehicles that exhibit changes in direction to infer turn lanes, that exhibit perpendicular directions to infer lanes through intersections, and other such motions that correlate with different road features … the inference module 230 analyzes paths of pedestrians to infer the presence of sidewalks and characteristics (e.g., widths, directions, etc.) about the sidewalks. The general patterns of the paths (e.g., side-by-side) can indicate a probable width, while a direction of the paths indicate a geometry/direction of the sidewalks”).
However, Wolcott does not appear to explicitly teach that for each point in the point clouds, extracting one or more multi-scale directional difference features to identify the road curbs.
Pertaining to the same field of endeavor, Guan teaches extracting one or more multi-scale directional difference features to identify the road curbs (Guan Abstract: “Weighted neighboring difference histogram (WNDH)-based dynamic thresholding and multiscale tensor voting (MSTV) are proposed to segment and extract road markings”; Guan pg. 2460 left column: “A tensor is geometrically visualized as an ellipse shaped by the tensor’s eigenvectors’ directions and eigenvalues’ magnitudes”; Guan Figs. 1-2 & 8-10). 
Wolcott and Guan are considered to be analogous art because they are directed to image processing for autonomous vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for mapping through interferences of observed objects (as taught by Wolcott) to extract multi-scale directional difference features (as taught by Guan) because the combination can distinguish the direction of traffic flow based on the detected road markings (Guan Abstract & pg. 2461 left column).

Regarding claim 9, Wolcott, in view of Guan, teaches the method of claim 8, wherein identifying curbs boundaries for the road based on the curbs features comprises: 
for each point in the point clouds, applying a machine learning algorithm to the extracted features to identify the point as an initial curb point (Wolcott ¶0052 discussed above; Wolcott ¶0089: “one or more of the modules described herein can include artificial or computational intelligence elements, e.g., neural network, fuzzy logic or other machine learning algorithms”); and 
for each initial curb point, determining one or more directional characteristics of the initial curb point, generating a point cluster based on the initial curb point, determining one or more characteristics for the point cluster, and identifying the point cluster as a portion of curb boundaries if the one or more characteristics satisfy a predetermined condition (Wolcott ¶0041  & ¶0052 discussed above; Wolcott ¶0007: “the mapping system initially detects a dynamic object as the vehicle is proceeding along a route. The mapping system can then log successive movements of the dynamic object as the vehicle proceeds along the route. From the logged information and the known location of the vehicle, the mapping system generates a path along which the dynamic object traveled relative to the vehicle. The path of the dynamic object indicates navigable portions of the road, sidewalks, and other areas according to a class of the dynamic object. That is, in one embodiment, the mapping system can infer the presence of lanes and other features as a function of the class (e.g., truck, car, pedestrian) and the path”; Wolcott ¶0040: “the inference module 230, in one embodiment, uses the aggregated paths to subsequently resolve a lane-level configuration of the road and surrounding environment to produce the map 260 or at least updates to the map 260 …the inference module 230 uses the interpolated paths of dynamic objects (e.g., nearby vehicles) to inform lane boundary extraction and elements within the environment that form the boundaries (e.g., markers, curbs, etc.) … the inference module 230 can, in one approach, fuse/correlate identified static elements such as . 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolcott et al. (US 2020/0018606 A1), in view of Guan et al. (“Using Mobile LiDAR Data for Rapidly Updating Road Markings,” IEEE Transactions on Intelligent Transportation Systems, Vol. 16, No. 5, October 2015), and further in view of Bauer et al. (“Using High-Definition Maps for Precise Urban Vehicle Localization,” 2016 IEEE 19th International Conference on Intelligent Transportation Systems (ITSC), Windsor Oceanico Hotel, Rio de Janeiro, Brazil, November 1-4, 2016 (), hereinafter referred to as Wolcott, Guan, and Bauer, respectively.
Regarding claim 10, Wolcott, in view of Guan, teaches the method of claim 9, but does not appear to explicitly teach generating a curve to represent each of the point cluster, wherein the curve comprises a Cubic Bezier curve, and wherein the road is partitioned into the one or more road partitions based on the road markings and the generated Cubic Bezier curve. 
Pertaining to the same field of endeavor, Bauer teaches generating a curve to represent each of the point cluster, wherein the curve comprises a Cubic Bezier curve, and wherein the road is partitioned into the one or more road partitions based on the road markings and the generated Cubic Bezier curve (Bauer Fig. 1 &  pg. 493 right column: “Cubic Bezier curves are then used as boundary edges to close the shape … Each consist of two cubic Bezier curves – starting and ending at an accessor – to model the lane borders”).’
Wolcott, in view of Guan, and Bauer are considered to be analogous art because they are directed to image processing for autonomous vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for mapping through interferences of observed objects by extracting multi-scale features (as taught by Wolcott, in view of Guan) to generate a cubic Bezier curve (as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667